TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00838-CV


In re Cynthia Johnson




ORIGINAL PROCEEDING FROM BELL COUNTY


M E M O R A N D U M   O P I N I O N

	Relator has filed a motion for emergency relief and a petition for writ of mandamus,
complaining that the trial court should have granted her motion for a temporary injunction.  See Tex.
R. App. P. 52.8, 52.10.  Having reviewed the record provided by relator, which consists only of
relator's petition for injunctive relief and the trial court's order denying relief, we cannot conclude
that the trial court abused its discretion in making its determination.  We therefore overrule the
motion for emergency relief and deny the petition for writ of mandamus.
 

					__________________________________________
					David Puryear, Justice
Before Chief Justice Jones, Justices Puryear and Pemberton
Filed:   January 4, 2011